Robinson, J.
The demurrer raises but one question which we need to consider: Did the recording of plaintiff’s mort *720gage impart constructive notice of the property sought to be incumbered thereby ? The property in controversy consists of catde and their increase. In most cases the animals are described separately, the color, age and name being given. The mortgage of plaintiff contains no statement as to the present or past ownership of the property, nor of the place where it is now or has been kept. The descriptions are of the same character as those held insufficient in Rhutasel v. Stephens, 68 Iowa, 627, and other cases decided by this court, excepting that, in this case, the names of the animals are given. It is urged by appellant that, as the mortgage recites that the mortgagor is a resident of the county of Adair, and provides that in case he attempts to remove the property from that county it shall be lawful for the holder of the mortgage to take possession and foreclose at once, it must be presumed that the property was in Adair county and owned by the mortgagor, and that the giving of the name of each animal, in connection with its color and age, is sufficient to enable intervenor to identify the property by inquiries which the recitals named suggest. But we have held that it is not a sufficient location of the property to say that it is in a county named; (Muir v. Blake, 57 Iowa, 662;) also that no presumption arises from the execution of the mortgage that the mortgagor owns the property therein described, nor that such property is in existence. (Everett v. Brown, 64 Iowa, 420.)
We do not think the giving of the name adds materially to the description of this kind of property.
Affirmed.